In a medical malpractice action, defendant Leon Bluestone appeals from a judgment of the Supreme Court, Kings County, entered October 31, 1975, which is in favor of plaintiff-respondent and against him, upon a jury verdict. Judgment affirmed, with costs. The evidence supports the jury’s verdict. The amount of damages awarded does not shock one’s conscience. The other contentions raised by appellant have been considered and found to be without merit. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.